PER CURIAM.
Roy Horton seeks to appeal the district court’s orders denying relief on his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001) and denying his motion for re-cusal. We have reviewed the record and the district court’s opinions accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we deny Horton’s motion for a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. Horton, Nos. CR-93-40; CA-01-4-1 (N.D.W. Va. Mar. 5, 2001; Mar. 22, 2001; May 2, 2001). We also deny Horton’s motion to substitute the Assistant United States Attorney assigned to this case. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.